Case 0:18-cv-61984-RKA Document 146-5 Entered on FLSD Docket 10/03/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                      CASE NO.: 0:18cv61984

   POLLY BASSETT,

         Plaintiff,

   v.

   WAL-MART STORES EAST, LP,

         Defendant.
                                                        /

    DEFENDANT, WAL-MART STORES EAST, LP.’S AMENDED RESPONSES
             TO POLLY BASSETT REQUEST TO PRODUCE

         Defendant, WAL-MART STORES EAST, LP, (“Wal-Mart”) by and through

   undersigned counsel and in accordance with the Federal Rule of Civil Procedure 34

   hereby serves its Amended Responses to Plaintiff Polly Bassett Request to Produce.

                                                  Respectfully submitted,

                                                 /s/ Annalisa Gutierrez
                                                 Jerry D. Hamilton
                                                 Florida Bar No. 970700
                                                 jhamilton@hamiltonmillerlaw.com
                                                 Annalisa Gutierrez, Esq.
                                                 Florida Bar No.: 97940
                                                 agutierrez@hamiltonmillerlaw.com
                                                 Gilda M. Chavez, Esq.
                                                 Florida Bar No.: 973173
                                                 gchavez@hamiltonmillerlaw.com
                                                 HAMILTON, MILLER & BIRTHISEL, LLP
                                                 Attorneys for Wal-Mart Stores East, LP
                                                 150 Southeast Second Avenue, Suite 1200
                                                 Miami, Florida 33131-2332
                                                 Telephone: (305) 379-3686
                                                 Facsimile: (305) 379-3690




                      150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                              TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-5 Entered on FLSD Docket 10/03/2019 Page 2 of 3
                                                                      CASE NO.: 0:18cv61984


                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 11, 2018, I served the foregoing on all

   counsel of record or pro se parties identified on the attached Service List by electronic

   mail.

                                              /s/ Annalisa Gutierrez
                                              Annalisa Gutierrez, Esq.




                                          SERVICE LIST


   Matthew Sean Tucker
   Tucker Law
   200 SE 6th Street
   Suite 405
   Fort Lauderdale, Florida 33301
   Matt@TuckerUp.com




                                                 2

                   150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                           TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
Case 0:18-cv-61984-RKA Document 146-5 Entered on FLSD Docket 10/03/2019 Page 3 of 3
                                                                        CASE NO.: 0:18cv61984


            Wal-Mart’s Amended Responses to Plaintiff Request to Produce


    17.      Any and all documents that reflect the store camera layout map(s) of the

          Premises presently.

             RESPONSE:

             None.


    20.         Any and all video footage of the premises on the date of the accident.


             RESPONSE:

             Produced via DropBox link.




                                                   3

                     150 SOUTHEAST SECOND AVENUE, SUITE 1200 · MIAMI, FLORIDA 33131
                             TELEPHONE: 305-379-3686 · FACSIMILE: 305-379-3690
